Citation Nr: 0917178	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to 
August 2000 and from February 2003 to March 2005.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont. 

In an October 2007 decision, the Board, among other things, 
denied an initial rating in excess of 30 percent for migraine 
headaches.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Order, the Court granted the Joint Motion 
(filed by representatives of both parties), vacating that 
portion of the October 2007 Board decision that denied an 
initial rating in excess of 30 percent for migraine headaches 
and remanded the matter to the Board for compliance with the 
instructions in the Joint Motion. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
migraine headaches, the Board characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, further RO action is 
warranted.

Initially, the Board notes that a substantial amount of 
pertinent medical evidence has been associated with the 
claims file since the issuance of the August 2006 supplement 
statement of the case (SSOC); however, it has not been 
considered by the RO and neither the Veteran nor his attorney 
has expressly waived initial RO consideration of the 
evidence.  Thus a remand for RO consideration of this 
evidence, in the first instance, and issuance of an SSOC 
reflecting such consideration, is warranted.  See 38 C.F.R. § 
19.31, 19.37 (2008).

In the August 2008 Joint Motion, the parties agreed that a 
remand was required because the Board failed to provide an 
adequate statement of reasons or bases for denying an initial 
rating in excess of 30 percent for migraine headaches.  On 
remand, the parties agreed that the Board should consider all 
relevant competent evidence in regards to whether the 
Veteran's service-connected migraines warranted a 50 percent 
rating under Diagnostic Code 8100 and to consider the Court's 
decision in Pierce v. Principi, 18 Vet. App. 440 (2004).  

The Veteran's service-connected migraine headaches is 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this Code, a 30 percent disability rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria does not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  

In Pierce, supra, it was noted that "[a]s to the term 
'productive of economic inadaptability', [VA] conceded at 
oral argument that 'productive of' could be read as having 
either the meaning of 'producing' or 'capable of producing'."  
Id. at 445.  It was further noted that DC 8100 did not 
require that a Veteran be completely unable to work to 
qualify for a 50 percent rating. 

In this case, the Veteran last underwent a VA examination in 
August 2005 in connection with his claim for service 
connection for migraine headaches.  However, this medical 
evaluation is over 3 years old.  Moreover, that examination 
was performed in conjunction with a VA eye examination, by a 
Doctor of Optometry, and not by a neurologist with the 
appropriate expertise to address the Veteran's symptoms 
resulting from his migraine headaches.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's migraine headache disability, the 
Board finds that a more contemporaneous examination, by a 
neurologist, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo 
a VA neurology  examination, by a physician with the 
appropriate expertise, at a VA medical facility. The Veteran 
is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the original claim(s) (as the claim(s) will be considered on 
the basis of  the evidence of record).  See 38 C.F.R. § 
3.655(a) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records.  The claims file 
currently includes outpatient treatment records from the 
White River Junction VA medical center (VAMC) through January 
2009.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all of 
the Veteran's outstanding medical records from the White 
River Junction VAMC since January 2009 following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities. 

The actions identified herein are consistent with the duties  
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for a higher initial rating 
for migraine headaches should include consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is warranted.  

Furthermore, given the Veteran's and his attorney's 
assertions in various written documents that the Veteran's 
ability to work has been hampered by his service-connected 
migraine headaches; on remand, the RO should also consider 
whether this claim meets the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2008).  




Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain from the White 
River Junction VAMC all outstanding 
records of mental health and medical 
evaluation and/or treatment for the 
Veteran's service-connected migraine 
headaches, from January 2009 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA neurological 
examination, by an appropriate physician.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Following completion of the examination, 
the physician should offer an opinion as  
to whether the Veteran suffers from very 
frequent, completely prostrating and 
prolonged attacks which are productive of 
severe economic inadaptability, as 
opposed to characteristic prostrating 
attacks occurring on average once a month 
over the past several months.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed. 
3.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent facility.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for migraine 
headaches in light of all pertinent 
evidence and legal authority, to include 
Pierce, supra.  The RO's adjudication 
should include consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate, and 
specifically address whether the criteria 
for invoking the procedures for referral 
of the claim for extra-schedular 
consideration, pursuant to 38 C.F.R. § 
3.321(b)(1), are met.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




